DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) With respect to claim 3, from which claims 12-14 depend, the term “using the processing unit to operate and/or position the lance and nozzle assembly based on the temperature which has been determined by the processing unit based on the at least one signal..” renders the claims indefinite since there is no description or recitation as to how or in 
2) With respect to claim 14, there is no clear definition or recitation as to what would constitute either an “active elevation” or a “preferred elevation” rendering the claim further indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0327192 to Grygorov et al (Grygorov et al). Grygorov et al teaches a method of operating a lance and nozzle assembly (2) relative to a molten metal bath (3) by providing a temperature sensor proximate a lance tip (see claim 14 for example), where the tip temperature data is sent to a processing unit (the process control unit of the claims for example) for the operation of the by showing all aspects of instant claim 3 since the “and/or” language of the claim does not require that the temperature data be employed for the positioning of the lance.
With respect to claim 12,  Grygorov et al allows for the use of pyrometers and infra red temperature detectors.
With respect to claim 13, Grygorov et al also teaches the use of wireless transmission of data (see paragraph [0054] for example.

Allowable Subject Matter
Claims 1, 2 and 4-11 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  All of the above claims contain allowable subject matter at least because none of the cited prior art show or fairly suggest employing at least one temperature sensor to measure a lance tip temperature and then transmitting the lance tip temperature data to a process control unit where this data is employed in the manner recited to adjust the lance position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Rymarchyk et al, showing a further examples of lance tip temperature measurement systems, and Green et al (the publication of the instant application) are also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk